PER CURIAM
Petitioner seeks review of a final order of the Superintendent which required him to serve one month in segregation and pay a $25 fine for a violation of OAR 291-105-015(7), forbidding possession, manufacture or use of narcotics and narcotics paraphernalia.
Petitioner contends that the evidence was not sufficient to sustain a finding that he was in possession of narcotics paraphernalia. Found in petitioner’s cell were a two-inch piece of milk tubing, a plastic spoon, several diagrams and formulas constituting a recipe for making “crank” (a narcotic), and a document bearing names, monetary amounts and small weight measurements. Petitioner’s testimony suggested that the material was his. That was substantial evidence to support the finding that petitioner had violated the rule.
Petitioner also contends that the Superintendent had no authority to fine him. Respondent concedes that, under Watson v. OSP, 90 Or App 85, 750 P2d 1188 (1988), imposition of the fine was erroneous.
Fine vacated; otherwise affirmed.